Citation Nr: 1336335	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  09-50 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for aortic valve insufficiency.

3.  Entitlement to service connection for atrial fibrillation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

This matter initially came before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This matter was previously before the Board in June 2012 at which time the issues presently on appeal were remanded for additional development; namely, to request any outstanding treatment records and afford the Veteran a VA examination.  There has been substantial compliance with the Board's June 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Review of Virtual VA reveals VA treatment records from 2009 to 2013.  This evidence has been considered in conjunction with this appeal.  


FINDINGS OF FACT

1.  The Veteran's hypertension is not attributable to service or to a service connected disability.

2.  The Veteran's aortic valve insufficiency is not attributable to service or to a service connected disability.

3.  The Veteran's atrial fibrillation is not attributable to service or to a service connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred in service, nor is such disability proximately related to or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 3.310 (2013).

2.  Aortic valve insufficiency was not incurred in or aggravated by service, may not be presumed to have been incurred in service, nor is such disability proximately related to or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

3.  Atrial Fibrillation was not incurred in or aggravated by service, nor is such disability proximately related to or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in November 2012.  
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, to include available private and VA treatment records, and as warranted by law, affording VA examinations.  There is no evidence that additional obtainable records have yet to be requested, or that additional examinations are in order.  The appeal is now ready to be considered on the merits.


II.  Facts

The Veteran's service treatment records do not show cardiovascular problems.  The recorded blood pressure reading on his November 1965 induction examination report is 136 (systolic) over 70 (diastolic), and 126/78 on the November 1967 separation examination report.  A chest x-ray taken at separation was negative.

A VA chest x-ray report in May 1981 shows a normal chest, and an electrocardiogram (EKG) performed that same month was within normal limits.  

VA medical records show that the Veteran was admitted to a VA medical facility in April 1982 for a condition unrelated to those on appeal.  A patient profile conducted at this time was negative for cardiovascular findings.  A Nursing Admission History record is negative for physical disabilities or previous illnesses, and shows that the Veteran was not taking any medicines at home.  Blood pressure readings recorded while the Veteran was hospitalized show readings of 120/80, 110/60, 104/62, 124/76 and 100/58.

An April 1991 VA medical certificate shows that the Veteran had high blood pressure which ran in his family.  He was assessed as having hypertension, mild.  He was educated at that time on reducing salt intake and weight reduction.  He was also given an explanation on medicine and on his eligibility.

Private treatment records show that the Veteran presented for a blood pressure check in January 1992 and to see about changing his medication.  He was assessed as having essential hypertension and was prescribed Vasotec, 5 milligrams a day.  He was seen again in March 1994 for a blood pressure check and medication.  His blood pressure readings at that time were 150/110 and 140/104.  His medication, Vasotec, was increased to 10 milligrams.  He was seen again for a blood pressure check and medication refill in October 1994.  His readings at that time were 130/98 and 115/85.

A VA outpatient addendum record in December 2007 notes that the Veteran was being evaluated for aortic regurgitation.  A computed tomography (CT) scan of his thorax, abdomen and pelvis revealed no evidence of aortic aneurysm or dissection.  

In May 2008, the Veteran filed a claim for service connection for disabilities to include diabetes mellitus, hypertension and a heart valve condition.  He did not provide any dates as to the onset of these claimed disabilities, but claimed he received treatment for them at the VA medical center (VAMC) in Beckley, West Virginia.  

VA records in May 2008 show that the Veteran presented to a VA physician emergency department complaining of shortness of breath for two days and chest tightness.  His problem list included diabetes mellitus, type II, and aortic insufficiency.  He was hospitalized for five days.  A cardiac consult record shows that he complained of an intermittent fast beating heart for the past several months.  A Doppler echocardiography revealed moderate aortic regurgitation.  His diagnoses at discharge included paroxysmal atrial fibrillation.

The Veteran indicated on VA Form 21-4142, received in September 2008, that he began treatment for his claimed disabilities at the VAMC in Beckley, West Virginia, in 1972.

The Veteran reported at a VA diabetes mellitus examination in February 2009 that he had been diagnosed as having hypertension back in the 1970s.  He was diagnosed as having diabetes mellitus, well controlled.  The examiner reported that as per medical literature, diabetes mellitus does not cause atrial fibrillation.

A February 2009 VA outpatient consult record shows that the Veteran had a history of paroxysmal atrial fibrillation converted to sinus rhythm on sotaolol.

In his March 2009 notice of disagreement, the Veteran reported that the cause of his heart valve was "unknown".  In regard to hypertension, he said that he has been on medication since 1968 for this condition.  He said the first physician who treated him was deceased and his records had been destroyed.  He also said that his hypertension caused his atrial fibrillation. 

A VA clinic progress note in August 2009 contains an assessment that the Veteran had hypertension since being the military, with good control.  He was also assessed as having aortic valve insufficiency with ejection fraction of 60% as of May 2008.

In his substantive appeal dated in December 2009, the Veteran reiterated that he had been taking medication for hypertension since 1968.  He also asserted that his aortic valve insufficiency and atrial fibrillation were a direct result of his hypertension.  He submitted statements from his brother and ex-wife who attested to him taking blood pressure medicine as early as 1968.

A November 2010 request to the VAMC in Beckley, West Virginia, for pertinent treatment records from 1972 to 1996 yielded no records. 

In a July 2012 statement, the Veteran informed VA that he did not have any additional private VA treatment records for his claimed disabilities and was receiving all of his treatment at the VAMC in Beckley, West Virginia.

At a VA hypertension examination in July 2012, the examiner relayed the Veteran's report that he had been diagnosed as having hypertension back in 1967 or 1968 and had been put on a kind of blood pressure medicine, but could not remember the name.  He also relayed the Veteran's report that he was diagnosed as having atrial fibrillation and a leaky valve in 2009.  After examining the Veteran and reviewing his claims file and medical records, the examiner opined that the Veteran's current diagnosis of hypertension was not caused by, related to or aggravated by his service connected conditions, including diabetes mellitus as well as PTSD.  

In specific regard to PTSD, the examiner stated that there was no medical literature that recommends that PTSD causes or worsens hypertension.  He explained that PTSD may temporarily worsen symptoms, but there were no documented studies that state that PTSD causes permanent problems that would lead to the diagnosis of hypertension or worsen the hypertension.  He noted that there had been some reports in support of the theory, but these were only for circulation and without firm documented evidence as to cause and effect currently.  

In specific regard to diabetes mellitus, the examiner said that usually diabetes patients will get hypertension, if he or she has developed a severe kidney condition, including glomerulosclerosis and on dialysis.  He also noted that systolic hypertension develops after diabetes mellitus if kidneys are severely involved.  In the Veteran's case, the examiner pointed out that the Veteran's eGFR was 50.9 which was almost normal and he had mild chronic kidney disease.  He also noted that the Veteran's systolic hypertension was not high and his eGFR was getting better.  He reported that the Veteran's VA records show that he had been diagnosed as having diabetes mellitus in 2007 and essential hypertension in 2000, and opined that the Veteran's essential hypertension was predated from his diabetes mellitus.  He said the question of aggravation of his hypertension by his diabetes mellitus did not arise at that time since there were no complications from essential hypertension, including glomerulosclerosis as was evident by renal biopsy.  He added that the Veteran had no documented kidney biopsy.  

The examiner also reported that VA records show that the Veteran had been diagnosed as having atrial fibrillation in 2008 and aortic insufficiency in 2007.  He said that as per medical literature, enough study had not been done to support the cause as well as aggravation relationship between the Veteran's service-connected diabetes mellitus as well as PTSD with atrial fibrillation and aortic insufficiency.  He said that atrial fibrillation was the most common cardiac arrhythmia and easily occurs with hypertensive heart disease and coronary heart disease as well as rheumatic heart disease and long-standing hypertension.  He opined that the Veteran's atrial fibrillation was from his long standing hypertension.  He went on to remark that as per medical literature, risk factors for aortic insufficiency were rheumatic heart disease, aortic root dilation and congenital bicuspid aortic valve.  He noted there was no mention of hypertension, diabetes and PTSD.  He concluded by opining that the Veteran's essential hypertension, PTSD, diabetes, atrial fibrillation and aortic valve insufficiency were all natural progression diseases.

A VA diabetes mellitus examiner in March 2013 opined that the Veteran's hypertension was not at least as likely as not due to his service-connected diabetes mellitus, nor did this service connected disability permanently aggravate his hypertension.

III.  Analysis

Law and Regulations

As an initial matter, the Board notes that the Veteran is not asserting, nor does the evidence show, that his claimed hypertension, aortic valve insufficiency or atrial fibrillation resulted from engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F. 3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases such as cardio-vascular renal disease, including hypertension, and endocarditis (covers all forms of valvular heart disease), are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See Fed. Reg. 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation. 

As the Veteran's claim for service connection for the present disabilities was filed in May 2008, the current version of 38 C.F.R. § 3.310 as outlined above is for consideration.  See 38 C.F.R. § 3.310 (2013).  With that said, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Discussion

The Veteran's service treatment records do not show any complaints or treatment for hypertension or cardiac problems.  These records show that he had a normal chest x-ray at his November 1967 separation examination and his blood pressure reading at that time was 126/78.

As far as hypertension, the Veteran asserted in his March 2009 notice of disagreement that he had been given medication for this condition by a private physician (now deceased) in 1968, and has been on medication ever since.  He also asserted that the medical records pertaining to this treatment had been destroyed.  His brother and ex-wife similarly asserted that he was taking blood pressure medicine as early as 1968.  The Board recognizes that the Veteran is certainly competent to testify as to his symptoms and the date of onset of such symptoms as well as the date of a diagnosis, see Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006); however, his assertions in March 2009 (and those of his brother and ex-wife) conflict with his report to a VA examiner just one month earlier, in February 2009, when he reported that he had been diagnosed as having hypertension back in the 1970s.  Such conflicting statements reduce the credibility of the reports.  This is especially so when considering VA inpatient records on file dated in April and May 1981 which note that the Veteran was not taking any medicines at home and had no physical disabilities or previous illnesses.  Moreover, these inpatient records reflect systolic readings of 124 or less and diastolic readings of 80 or less and are devoid of any indication that the Veteran had high blood pressure.  In short, the Veteran's assertions of being diagnosed as having hypertension within one year of service, in 1968, and taking medication for the condition ever since are inconsistent with his own assertions and the 1981 VA treatment records.  Accordingly, the Board does not find his assertions to be credible.    

Although postservice VA treatment records many years after service note that the Veteran had hypertension since the military (see VA progress note in August 2009), the earliest medical documentation of hypertension is in April 1991.  More specifically, there is an April 1991 VA medical certificate noting that the Veteran had high blood pressure which ran in his family.  It contains an assessment of hypertension, mild.  It also shows that he was educated at that time on reducing salt intake and weight reduction, and was given an explanation on medicine and on his eligibility.  There are also private treatment records from as early as January 1992 noting that the Veteran had essential hypertension and had been prescribed medication, Vosotec, to control it.  

Thus, in light of the above, the probative evidence shows that the Veteran was diagnosed as having hypertension at some point between 1981 (based on the April and May 1981 VA inpatient records that do not show that he had hypertension) and 1991 (based on the April 1991 record showing that he had hypertension).  Accordingly, service connection under 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  Moreover, as hypertension has not been shown within one year of service, service connection under the provisions of 38 C.F.R. §§ 3.307, 3.309 has likewise not been established.  

Also, service connection under the provisions of 38 C.F.R. § 3.303(b) for chronic hypertension in service or continuity of symptomatology after service is not warranted.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). 

As far as aortic valve insufficiency and atrial fibrillation, the evidence clearly shows that these disabilities were diagnosed in the 2007/2008 timeframe.  In this regard, the Veteran was evaluated by VA for aortic regurgitation in December 2007, and a Doppler echocardiography performed during a in May 2008 hospitalization revealed moderate aortic regurgitation.  He was also diagnosed at this time as having paroxysmal atrial fibrillation.  The hospital records reflect the Veteran's report of shortness of breath of two days duration and chest tightness, as well as an intermittent fast beating heart which had been occurring over the previous few months.  

In specific regard to aortic valve insufficiency, the absence of documented symptoms of this conditions from the time of the Veteran's service separation in November 1967 until 2007/2008, interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Though this finding is not determinative of the claim, it warrants consideration.  In short, as the weight of evidence does not show chronic aortic valve insufficiency since service, or continuity of symptomatology after service, service connection under the provisions of 38 C.F.R. § 3.303(b) has not been established.  Also, as aortic valve insufficiency has not been shown within one year of service, service connection under the provisions of 38 C.F.R. §§ 3.307, 3.309 has likewise not been established.

As to 3.303(d), there is no evidence, including statements by the Veteran, that relate his claimed hypertension, aortic valve insufficiency and/or atrial fibrillation to service.    

Inasmuch as the essential elements of the claims for service connection for hypertension, aortic valve insufficiency and atrial fibrillation on a direct basis have not been established, i.e., (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability, the weight of evidence is against the claims on this basis and the claims must be denied.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); 

With respect to establishing service connection for the claimed disabilities on a secondary basis, that is, as secondary to the Veteran's service-connected diabetes mellitus or posttraumatic stress disorder under 38 C.F.R. § 3.310, the evidence is against the claims.  In this regard, the VA examiner in July 2012 opined that the Veteran's hypertension, aortic valve insufficiency and atrial fibrillation were not caused by, related to, or aggravated by his service connection conditions, including diabetes mellitus and PTSD.  As far as hypertension, the examiner acknowledged that PTSD may temporarily worsen symptoms, but explained that there were no firm, documented studies recommending that PTSD causes or permanently worsens hypertension.  He also said that diabetes usually causes hypertension, but only in cases where there is a severe kidney condition.  He indicated that the Veteran did not have a severe kidney condition.  He negated a relationship between service-connected diabetes mellitus and hypertension on the basis of aggravation by noting that the Veteran had no complications from essential hypertension.  In addition, a VA diabetes mellitus examiner reported in February 2009 that per medical literature, diabetes mellitus does not cause atrial fibrillation.  Also, a VA examiner in March 2013 opined that the Veteran's hypertension was not at least as likely as not due to his service-connected diabetes mellitus, nor did the condition permanently aggravate his hypertension.

Regarding consideration of atrial fibrillation and aortic insufficiency on a secondary basis, the July 2012 examiner pointed out that there was no medical literature to support the cause as well as aggravation relationship between the Veteran's service-connected diabetes mellitus as well as PTSD with atrial fibrillation and aortic insufficiency.  Rather, he opined that the Veteran's atrial fibrillation was from his long standing hypertension and stated that, per medical literature, risk factors for aortic insufficiency were rheumatic heart disease, aortic root dilation, and congenital bicuspid aortic valve; not hypertension, diabetes or PTSD.  He concluded by opining that the Veteran's essential hypertension, aortic valve insufficiency, and atrial fibrillation were all natural progression diseases.  There is no contrary medical opinion on file.

The Veteran's statements that his postservice atrial fibrillation and aortic insufficiency are caused by his hypertension, or any favorable medical evidence in this regard, does not help his claim in light of the Board's decision above that his hypertension is not service connected.  

Based on the foregoing, the Board finds that the weight of evidence goes against the Veteran's claims for service connection for hypertension, aortic insufficiency and atrial fibrillation.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is denied.

Service connection for aortic valve insufficiency is denied.

Service connection for atrial fibrillation is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


